Citation Nr: 1523360	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD effective August 4, 2008, and assigned a 10 percent evaluation effective that same date.  The Veteran then appealed the initial rating assigned.

In a July 2014 decision, the Board assigned a 30 percent disability rating effective August 4, 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court), and in April 2015 the Court granted a joint motion for partial remand that vacated the Board's decision to the extent that it denied entitlement to an initial rating in excess of 30 percent for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 appellant's brief, the representative noted that the most recent comprehensive VA compensation and pension examination is too old because it was done in January 2009.  While subsequent medical records have been received, the Board agrees that a new VA examination is in order.  The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).   This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, the Veteran should be afforded a new examination to ascertain the severity of his service connected PTSD.  

In his August 2008 claim, the Veteran reported that he was being treated by Dr. J.D.  At the January 2009 VA examination, he stated that he continued to be treated by a local therapist.  The AOJ should attempt to obtain all records from Dr. J.D.

Furthermore, the AOJ should obtain any additional records from the VA Central Arkansas Health Care System from December 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder and obtain any identified records.  Attempt to obtain all records from Dr. J.D. from August 2008 to the present.  Regardless of the claimant's response, the AOJ should obtain all records from the VA Central Arkansas Health Care System from December 2011 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his PTSD.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his PTSD.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must adjudicate the issue on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




